DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odayashi (US 2017/0144594).
	Obayashi discloses a support structure for an airbag apparatus (12)(fig.3, 15-21), the support structure comprising: the airbag apparatus (12) that includes a bag holder (17) in its front portion and functions as a damper mass of a dynamic damper; a supporting member (224) that includes a shaft portion (224a), the shaft portion including a flange (224b) at a rear end and extending in a front-rear direction while being passed through the bag holder, the supporting member being attached to a metal core of a steering wheel at a front end of the shaft portion (4, main part of steering wheel); a slider (39) that is fitted around the shaft portion to be slidable in the front-rear direction; a damper holder (33) that is attached to the airbag apparatus while covering part in the front-rear direction of the slider; and an annular elastic member (129) that is arranged between the slider (39) and the damper holder (33) and functions as a spring of the dynamic damper, wherein the elastic member (129) includes protrusions (129b) that protrude rearward from the elastic member so as to contact the flange, thereby partially filling a gap between the elastic member and the flange (see fig.15,17,19), the protrusions are spaced apart from each other in a circumferential direction of the elastic member , and the protrusions extend radially with an axis of the supporting member serving as a center (see fig.17).  
	In regards to claim 2, Odayashi discloses wherein each protrusion is in contact with the flange with its rear end crushed (see fig.19).  
	In regards to claim 3, Odayashi wherein a rear surface of each protrusion includes a flat surface that is parallel with a front surface of the flange and extends in the circumferential direction (see fig.13).  
Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616